UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1697


AVX CORPORATION,

                 Plaintiff – Appellant,

           v.

UNITED STATES OF AMERICA,

                 Defendant – Appellee,

           and

HORRY LAND COMPANY, INCORPORATED,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-03299-TLW)


Argued:   October 23, 2012                  Decided:   February 7, 2013


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Judge Wilkinson and Judge Keenan joined.


ARGUED: Kevin Augustus Dunlap, PARKER, POE, ADAMS & BERNSTEIN,
LLP, Spartanburg, South Carolina, for Appellant.        Lane N.
McFadden, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.   ON BRIEF: Steven D. Weber, PARKER, POE, ADAMS &
BERNSTEIN, LLP, Spartanburg, South Carolina, for Appellant.
Ignacia S. Moreno, Assistant Attorney General, UNITED    STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                               2
DIAZ, Circuit Judge:

     AVX     Corporation          sued     the      United        States       under        the

Comprehensive          Environmental         Response,            Compensation,             and

Liability Act (“CERCLA”) § 107(a), 42 U.S.C. § 9607(a), seeking

recovery    of    costs    it    incurred        cleaning    up    a     parcel      of    real

estate known as the Horry Land property in Myrtle Beach, South

Carolina.    The United States filed a counterclaim for equitable

contribution      under       CERCLA      § 113(f),     42        U.S.C.       §    9613(f).

Following a bench trial, the district court concluded that the

United States did not contribute to any contamination on the

property.

     On    appeal,      AVX     challenges       the   factual         findings       of   the

district court.         AVX also claims that the district court applied

the wrong legal standard by (1) failing to conduct the requisite

divisibility      analysis        under     § 107(a);       (2)     adjudicating            the

United States’ § 113(f) counterclaim for equitable contribution

without any divisibility analysis; and (3) requiring more than

circumstantial         evidence    to     establish     liability.                 Last,   AVX

argues    that    the     district       court    wrongly     admitted         the    expert

testimony    of    a    government        witness.       We       find    no       error    and

affirm.




                                            3
                                          I.

                                          A.

       At    the    beginning      of   World   War   II,   the     United     States

constructed a military base on approximately 6,700 acres of land

in   Myrtle       Beach,   South    Carolina.     The   Army      Air    Force,   the

precursor to the present day United States Air Force, operated

the Myrtle Beach Army Air Field (the “Air Field”) from 1941 to

1947.       Military operations waned following the end of the war,

and the United States eventually returned the land to the City

of Myrtle Beach in 1947.

       In the ensuing years, the land was subdivided into several

parcels.      The United States reacquired a portion of the land in

1954 to build and operate the Myrtle Beach Air Force Base (the

“Air Force Base”).         The remaining parcels were put to commercial

use.        The     chemical    contaminant      at   issue    in       this   case--

tricholoroethylene (“TCE”)--has been discovered on each of the

parcels to varying degrees.

       At trial, AVX offered two different theories to prove that

the United States caused TCE contamination on the Horry Land

property.      First, AVX asserted that United States operations at

the Air Field during World War II caused TCE contamination on

all of the parcels that the Air Field formerly encompassed--




                                           4
including the Horry Land property. 1                       Second, AVX asserted that,

even after the Air Field was closed and its land subdivided, the

United States caused TCE contamination on the plot of land it

reacquired--the Air Force Base.                     Under both theories, AVX argued

that TCE material released by the United States migrated to the

Horry Land property over the years.

       In order to best address AVX’s arguments on appeal, we give

an overview of the record evidence relating to TCE contamination

on the relevant parcels.

                                     1. The AVX Property

       From 1949 to 1986, AVX owned a twenty-acre lot on which it

used       TCE    as   a     releasing      agent    and    degreaser     to   manufacture

ceramic          capacitors.          AVX     stored       TCE    in    above-ground      and

underground storage tanks, and transported TCE from those tanks

to its manufacturing facilities through underground pipes.                                The

district court found that considerable groundwater contamination

occurred         on    the    AXV    property       through      (1)   AVX’s   practice    of

disposing          TCE       waste    directly       into     the      soil;   (2)   leaks,

overflows, and spills of TCE waste from AVX’s underground tanks;




       1
       At trial, the United States denied that its operations at
the Air Field during World War II--which consisted primarily of
recruiting   and   aircraft   maintenance–-contributed  to   the
contamination.



                                                5
and (3) ruptured pipes that discharged TCE waste into the soil

and groundwater. 2

      From approximately 1982 to 1995, AVX tried to remediate the

contamination without reporting it to either the South Carolina

Department of Health and Environmental Control (“DHEC”) or the

Environmental Protection Agency (“EPA”).             After its own efforts

to stop the contamination failed, AVX finally notified DHEC of

the problem in 1996.       Pursuant to a subsequent “consent order”

between    the     parties,      AVX       assumed    responsibility         for

investigating and cleaning up all groundwater contamination in

exchange for DHEC “covenants not to sue” under CERCLA and South

Carolina environmental statutes.            J.A. 1757.    Upon fulfillment

of the terms of the consent order, AVX’s environmental liability

would “be deemed as resolved between AVX and [DHEC].”                    J.A.

1759.

                          2. The Cinema Property

      To the south of the AVX property lies a plot of land owned

by   Carmike   Cinemas,   Inc.   (“Carmike”)     that    has   been   used    at

various points as a movie theatre, an automotive repair shop,

and a manufacturing facility for fiberglass camper shells.                    In


      2
       In 1981, a risk assessor estimated that nearly 6,200
gallons per month of TCE waste percolated from the ground into
shallow groundwater as a result of AVX’s activities.




                                       6
the late 1990s, Carmike agreed with DHEC to undertake cleanup

efforts after substantial TCE contamination was discovered on

the north portion of the property.                   In 2000, DHEC certified that

the property had been successfully and completely remediated.

                         3. Myrtle Beach Air Force Base

      To the west of both the AVX and Cinema properties lies the

Air Force Base that the United States military opened in 1954.

Air Force Base personnel used TCE as a degreaser between 1955

and the mid-1980s, and contamination has been found on several

locations at the western end of the property.                      The United States

contacted      DHEC      and      EPA   as        soon   as   it        discovered   the

contamination,          and    thereafter         undertook   remediation         efforts

under     their    supervision.              Nevertheless,       the     United    States

maintains that it has caused none of the contamination for which

AVX has incurred clean-up costs.

                              4. The Horry Land Property

      East of the AVX property is the principal subject of this

litigation--the Horry Land property.                     AVX leased the twenty-

seven acre property as a parking lot from 1979 to 2005.                           In July

2006, Horry Land Company, Inc.--who owned the property--learned

that its property suffered significant TCE contamination, which

it   claimed      was    caused    by   AVX’s       activities     on    the   adjoining

parcel.      In August 2006 and under the power of the consent

order,    DHEC     ordered        AVX   to     investigate       and     remediate   the

                                              7
contamination on the property.                    AVX has thus far expended over

$1 million in remediation costs for the Horry Land property, and

projects future costs of $5 million.

                                            B.

      AVX    sued     Horry      Land       under        CERCLA       § 107(a),        seeking

reimbursement       of    clean-up      costs      incurred       at     the     Horry       Land

property.     Because AVX believed that chemical constituents found

in    the   groundwater         of    the     Horry       Land     property          were     not

“consistent    with       materials     formerly          used    by    AVX     at    the     AVX

property,”    AVX        concluded     that       Horry    Land        Company       had     been

responsible for the contamination that AVX had been compelled to

clean up.     J.A. 40.         In April 2009, AVX amended its complaint to

join the United States as a party defendant under the theory

that United States military operations--during World War II on

the   Air   Field        and   afterwards         on    the     Air     Force    Base--also

contributed to the TCE contamination discovered on the Horry

Land property.           The United States filed a counterclaim under

CERCLA § 113(f)(1), for equitable contribution.                            AVX and Horry

Land eventually settled their dispute, leaving the United States

as the sole defendant.

      Following      a     six-day      bench          trial,     the    district           court

concluded that United States operations on the Air Force Base

did   not   contaminate         the   Horry       Land     property,       crediting         the

testimony of government expert witness Dr. Dennis O’Connell that

                                              8
there was no “groundwater connection between any area west of

the runways [on the Air Force Base] and the Horry Land Property”

for   TCE     to    have         migrated   from       the    base    to    the    Horry       Land

property.          J.A. 1592.            The district court concurred with the

assessment         of    Dr.      O’Connell,      which      was   “corroborated          by    the

analysis      of    an       environmental        consultant         retained     by     the    Air

Force and approved by DHEC and the EPA,” J.A. 1623, that the

hydrogeology            of       the   area--with       prevailing         groundwater         flow

directions         to    the       south,   west,      or    southwest--foreclosed              the

possibility that any TCE contamination on the Air Force Base

migrated east towards the Horry Land property.

      As for the Air Field, the district court was persuaded by

the expert testimony of historian Dr. Jay Brigham, who opined

that TCE scarcity during World War II made it unlikely that the

United States military ever used that material at the Air Field.

Based    on   this           testimony,     the   district         court    found       that    the

United      States       had       caused   contamination          only     on    the    western

portion of the Air Force Base, and had caused no contamination

during World War II when it utilized the entire tract.

      As a result, the district court concluded that the United

States   was       not       a    “potentially        responsible      party”      within       the

meaning of CERCLA.                 Notwithstanding its § 107(a) conclusion, the

district       court             adjudicated      the        United     States’         § 113(f)

counterclaim for contribution and determined that the relevant

                                                  9
equitable   factors      supported      allocating      100%   of   the   response

costs to AVX.       This appeal followed.



                                          II.

                                          A.

     We first address AVX’s challenge to the court’s decision to

admit the testimony of expert witness Dr. Dennis O’Connell.                       We

review that decision for abuse of discretion, mindful that the

district    court    occupies     the     role   of    “gatekeeper”    to   ensure

expert testimony is both reliable and relevant.                 See Anderson v.

Westinghouse Savannah River Co., 406 F.3d 248, 260-61 (4th Cir.

2005).

     Under Rule 702 of the Federal Rules of Evidence, district

courts   may    admit    expert    testimony      by    “[a]   witness      who   is

qualified      as   an   expert      by     knowledge,     skill,     experience,

training, or education” if:

     (a) the expert’s scientific, technical, or other
     specialized knowledge will help the trier of fact to
     understand the evidence or to determine a fact in
     issue; (b) the testimony is based on sufficient facts
     or data; (c) the testimony is the product of reliable
     principles and methods; and (d) the expert has
     reliably applied the principles and methods to the
     facts of the case.

Fed. R. Evid. 702.        On appeal, AVX principally contests whether

Dr. O’Connell was “qualified” to give expert testimony under




                                          10
Rule   702,       claiming         he    lacked       “specialized        knowledge”        in     the

field of hydrogeological groundwater migration.

       AVX    challenges               Dr.    O’Connell’s          qualifications           on    two

fronts.       First,          it       contends    that      Dr.    O’Connell         lacked      the

requisite qualifications because his professional background was

in sediment rather than groundwater, and that this case was his

first project in which TCE was the primary chemical constituent.

Second,      even        if        Dr.       O’Connell       did     have       experience         in

hydrogeology,            AVX       argues       that        TCE     has     unique         chemical

properties,        and    as       a    result,    only      an    expert      with    experience

specific      to    TCE       is       qualified      to    assess    its      hydrogeological

migration.

       As    to    the    first          point,    AVX      undersells         Dr.    O’Connell’s

expertise.         Dr. O’Connell has a Ph.D. in geology and decades of

experience with hydrogeological projects at the water resources

division      of    the       United         States     Geological        Survey      and    at    an

environmental            consulting             firm.               Contrary          to         AVX’s

characterization, Dr. O’Connell is a groundwater expert.                                           He

merely stated that his experience as an expert witness, not as a

geologist, was limited to sediment.                         See J.A. 352.

       In    fact,       Dr.       O’Connell          had    worked       on    many       projects

installing         and    monitoring            groundwater         equipment.              He    had

extensive experience in “contaminant assessment” and understood

how contaminants--including TCE--“move[] in groundwater.”                                         J.A.

                                                   11
348-50.     Dr. O’Connell, therefore, had experience within the

relevant field of hydrogeology and applied that expertise to

assessing    the    groundwater       contamination            around    the     relevant

Myrtle    Beach    properties.        Cf.       Cooper    v.    Lab.     Corp.    of    Am.

Holdings, Inc., 150 F.3d 376, 380-81 (4th Cir. 1998) (affirming

district    court’s       exclusion    of       expert     witness       who     “had   no

experience, beyond a general knowledge of chemistry, of forensic

toxicology” from testifying on the accuracy of urine alcohol

testing).

     AVX    seeks   to    discredit    that       expertise      at     an    even   finer

degree of particularity, arguing that even if Dr. O’Connell had

worked in the right field, he did not have sufficient experience

with the right chemical--TCE.               This is too narrow a reading of

the specialized knowledge requirement.                     “Certainly, an expert

must have specialized knowledge to assist [a trier of fact] in

deciding    particular      issues    in    the    case,”      but     this    Court    has

taken care not to “read[] this requirement . . . too narrowly.”

Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146, 162 (4th Cir.

2012).

     AVX    does    not   explain     why       TCE’s    chemical       properties      are

unique, or why Dr. O’Connell could not have accounted for these

different chemical properties in his methodology.                         In fact, AVX

does not challenge Dr. O’Connell’s methodology at all.                               Under

these circumstances, AVX fails to demonstrate that Dr. O’Connell

                                           12
lacked the specialized knowledge to provide expert testimony on

the hydrogeological migration of TCE.

       We will not elaborate further on the specificity required

to satisfy Rule 702, for the district court as “gatekeeper” is

best   situated    to    determine--on         a   case-by-case    basis--how    to

assess witness qualifications.                This is because the specialized

knowledge    inquiry      is     one     of     sufficient     reliability,      not

specificity.       “General” expertise may encompass multiple areas

of “specialized knowledge that will assist the trier of fact[.]”

Fed. R. Evid. 702; see In re Paoli R.R. Yard PCB Litig., 35 F.3d

717, 741 (3d Cir. 1994) (noting that even a “broad range of

knowledge, skills, and training qualify an expert as such”).

       Dr. O’Connell’s expertise in hydrogeology was indeed broad,

but the issue is whether Dr. O’Connell could reliably apply his

general     experience     with        groundwater        contamination     to   the

particular     chemical        contaminant         TCE.       We   commit    “great

deference”    to   a    district   court’s         decision   on   that   question.

United States v. Barnette, 211 F.3d 803, 816 (4th Cir. 2000).

Applying that deference and our liberal construction of Rule

702’s “specialized knowledge” requirement, we conclude that the

district court did not abuse its discretion in admitting the

testimony of Dr. O’Connell.




                                          13
                                     B.

     AVX   next    contends   that   the    district   court   applied   the

incorrect legal standard under § 107(a) by failing to conduct an

analysis of whether the harm caused by the contamination on the

Horry Land property was divisible among the United States and

other parties.       We disagree.         In our view, any divisibility

analysis   would   have   been   improper    because   joint   and   several

liability does not apply to AVX’s claim--which is essentially an

action for contribution under § 113(f)(3)(B). 3


     3
       Although not addressed by the parties, we doubt whether
AVX, a PRP who entered into a DHEC consent order resolving its
environmental liability, may sue under CERCLA § 107(a) for cost-
recovery.   When squarely presented with the issue, our sister
circuits have uniformly held that an action for contribution
under § 113(f) is the exclusive remedy for a PRP compelled to
incur response costs through a consent order with a federal or
state government.   See Solutia Inc. v. McWane, Inc., 672 F.3d
1230, 1236-37 (11th Cir. 2012); Morrison Enters., LLC v. Dravo
Corp., 638 F.3d 594, 603 (8th Cir. 2011); Agere Sys., Inc. v.
Advanced Envtl. Tech. Corp., 602 F.3d 204, 229 (3d Cir. 2010);
Niagara Mohawk Power Corp. v. Chevron U.S.A., Inc., 596 F.3d
112, 128 (2d Cir. 2010).       The reason for this prohibition
derives from § 113(f)(2), which provides that “[a] person who
has resolved its liability to the United States or a State in an
administrative or judicially approved settlement shall not be
liable for claims for contribution regarding matters addressed
in the settlement.”   As a result, if a settling PRP who enjoys
this statutory immunity could sue successfully under § 107(a),
it could foist joint and several liability upon another PRP, who
would then be unable to “blunt any inequitable distribution of
costs by filing a § 113(f) counterclaim,” United States v. Atl.
Research Corp., 551 U.S. 128, 139 (2007).         In this case,
however, any misstep as to the proper labeling of AVX’s claim is
inconsequential because AVX did not prevail on the merits.




                                     14
      CERCLA         § 113(f)(1)          states:           “Any           person       may      seek

contribution from any other person who is liable or potentially

liable      under    [§     107(a)] . . . .                In       resolving         contribution

claims,      the    court      may     allocate       response         costs          among   liable

parties using such equitable factors as the court determines are

appropriate.”          The      core    elements       of       a    CERCLA       §   113(f)(3)(B)

contribution claim require (1) that the plaintiff incur response

costs       pursuant      to     a     consent        order         discharging          §    107(a)

liability; (2) that the defendant bears partial responsibility

for those costs as a PRP under § 107(a); and (3) an equitable

allocation among the parties.

      Under     either         CERCLA    § 107(a)         or        § 113(f),         therefore,    a

defendant must qualify as a PRP by causing the disposal of any

of    the     hazardous         waste    for        which       the        plaintiff         incurred

remediation         expense.           But     the    district             court      reached    the

opposite      conclusion        here,     finding         that       any    TCE       contamination

caused by the United States “did not migrate to the Horry Land

Property.”          J.A.       1642.         This    is    precisely          the      “causation”

finding that AVX claims is missing from the court’s analysis,

and   which     obviates        the     need    for       any       further    analysis--under

either      § 107(a)      or    § 113(f). 4          Axel       Johnson       Inc.      v.    Carroll


      4
       Notwithstanding this conclusion, the district court still
adjudicated the United States’ counterclaim under § 113(f) and
conducted an equitable allocation. This was unnecessary, as its
(Continued)
                                                15
Carolina Oil Co., 191 F.3d 409, 413 (4th Cir. 1999).                               More

importantly, AVX fails to establish that this factual finding

was clear error.        See Plasterers’ Local Union No. 96 Pension

Plan v. Pepper, 663 F.3d 210, 215 (4th Cir. 2011) (stating the

relevant standard of review).

         The district court undertook an exhaustive review of the

evidence before arriving at its sound conclusion. 5                In support of

its view that the United States bore no responsibility for the

contamination on the Horry Land property, the district court

credited:     (1) Groundwater samples collected by the Air Force

since the 1980s on the land that once comprised the Air Field,

which     detected     only   negligible        quantities        of    TCE;        (2)

hydrogeological      evidence      tendered     by     Dr.     O’Connell,      which

demonstrated    that    groundwater       did   not    flow    from    the    United

States’    properties    towards    the    Horry      Land    property;      and    (3)

“[t]he historical record,” as presented by Dr. Brigham, which

showed that TCE scarcity during World II rendered it unlikely



antecedent finding established that the United States did not
have any CERCLA liability that would allow equitable allocation.
     5
       The district court did not, contrary to AVX’s assertion,
incorrectly   elevate  the   legal  standard  for  establishing
liability beyond a circumstantial showing. It acknowledged that
AVX could demonstrate CERCLA liability through circumstantial
evidence, but simply found that evidence insufficient.      Cf.
Crofton Ventures Ltd. P’ship v. G&H P’ship, 258 F.3d 292, 296,
298 n.3 (4th Cir. 2001).



                                      16
that the material was ever used at the Air Field--“a ‘sub-depot’

at     which    only     a    lower     level       of    aircraft         maintenance     was

performed.”       J.A. 1616.

       The bulk of this evidence came from the government’s expert

witnesses, whom the district court credited over AVX’s experts.

AVX     expends       much     effort     in        its    brief      challenging        these

credibility       determinations,         but       overlooks        the    principle     that

“[a]s with lay witnesses, evaluating the credibility of experts

and    the     value     of    their     opinions         is   also    a     function     best

committed to the district courts, and one to which appellate

courts must defer[.]”             United States v. Hall, 664 F.3d 456, 462

(4th    Cir.     2012)       (internal    quotations           omitted).         Here,     the

district court analyzed each expert witness’s testimony based on

the reliability of its methodology and its consistency with the

other evidence in the record.                  As a result, “we [are] especially

reluctant to set aside a finding based on the trial court’s

evaluation of conflicting expert testimony.”                         Id.

       AVX     points    to    favorable       evidence        and    testimony    for     its

position, but a showing of clear error requires more.                               We must

be “̒left with the definite and firm conviction that a mistake

has been committed.’”             Easley v. Cromartie, 532 U.S. 234, 242

(2001) (quoting United States v. United States Gypsum Co., 333

U.S. 364, 395 (1948)).            That is not the case here.                   Accordingly,

we    decline    to     disturb   the     district         court’s     finding    that     the

                                               17
United States did not cause any of the TCE contamination on

Horry    Land   property,   and   therefore   was   not   a   potentially

responsible party for any CERCLA liability on that land.



                                   III.

     Finding no error, we affirm the judgment of the district

court.

                                                                 AFFIRMED




                                    18